Citation Nr: 0336059	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02 17 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an increased rating for pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel





REMAND

On June 11, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records 
from the VA Medical Center in Reno, 
Nevada, for any treatment for hearing 
loss and pes planus during the period of 
January 2002 to present.  Please obtain 
following types of records: Notes; 
Discharge Summaries; Consults; and 
Imaging (X-Ray, MRI, CT scan).

2.  After the foregoing development has 
been accomplished to the extent possible, 
and the available records have been 
associated with the claims folder, obtain 
an addendum to VA May 21, 2002, audio 
examination report.  If possible, secure 
the audiologist who conducted the 
examination.  The claims file and a 
separate copy of this memo must be made 
available to and reviewed by the 
audiologist prior to completion of the 
addendum report.  The audiologist must 
annotate the report that the claims file 
was in fact made available and reviewed.

Although the May 21, 2002, examination 
report includes the statement that the 
veteran's hearing loss was "not most 
likely" caused by service, the 
audiologist must state whether it is at 
least as likely as not that the veteran's 
current hearing loss is related to any 
in-service disease or injury, including 
noise exposure.  The medical rationale 
for the opinion should be provided, 
citing the objective medical findings 
leading to the conclusion.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination of 
the feet.  The claims file and a separate 
copy of this memo must be made available 
to and reviewed by the physician prior to 
completion of the examination report.  
The examiner must annotate the report 
that the claims file was in fact made 
available and reviewed.

The examiner is requested to identify all 
residuals attributable to the veteran's 
pes planus.  
The examiner should assess whether there 
the veteran's pes planus is manifested by 
marked pronation; extreme tenderness of 
plantar surfaces of the feet; marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation; not 
improved by orthopedic shoes or 
appliances; marked deformity (pronation, 
abduction, etc.); pain on manipulation 
and use accentuated; indication of 
swelling on use; characteristic 
callosities; weight bearing line over or 
medial to great toe; inward bowing of the 
tendo achillis; and/or pain on 
manipulation and use of the feet.

With respect to the veteran's subjective 
complaints of pain, the examiner is 
requested to comment whether pain is 
visibly manifested on movement of the 
feet and whether there is any other 
objective manifestation that would 
demonstrate functional impairment due to 
pain on use or due to flare-ups or 
weakness on repeated use attributable to 
pes planus. 

Any indication that the veteran's 
complaints or other symptomatology are 
not in accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





